Citation Nr: 0030315	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the above claims.

The Board remanded the case to the RO for additional 
development in December 1998.  The requested development has 
been accomplished to the extent necessary.


FINDING OF FACT

The veteran's current sinus and lung conditions, diagnosed as 
chronic rhinosinusitis, bronchial asthma, and chronic 
bronchitis, were as likely as not caused by exposure to 
environmental conditions while serving in Korea.


CONCLUSIONS OF LAW

1.  The veteran incurred a lung disorder as a result of 
military service.  38 U.S.C.A. §  1110 (West Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  The veteran incurred a sinus disorder as a result of 
military service.  38 U.S.C.A. §  1110 (West Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed and that VA has met its duty to assist the 
veteran pertaining to his claims for service connection for 
lung and sinus disorders.  38 C.F.R. § 3.103(a) (2000).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It has been reported that the veteran's service medical 
records have been destroyed in the fire at the National 
Personnel Records Center in St. Louis, Missouri.  When 
service medical records are unavailable, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's DD-214 indicates that he served in Korea with 
the 196th Field Artillery Battalion.  At a personal hearing 
in September 1996, he testified that he served two tours of 
duty in Korea.  During the first tour, which lasted 
approximately nine months, he served with an artillery 
division.  He resided in a tent that was dug into the ground.  
He also stated that Korea experienced extremes in temperature 
in the summer and winter months during which he was there.

As noted above, the veteran's service medical records are not 
available.  However, a Surgeon General's report indicates 
that he was treated for a primary atypical pneumonia in June 
1951 and for a common cold the same month.  

Extensive private medical records document continued 
treatment for sinus and lung problems, with various 
diagnoses, from the 1960s through the 1990s.  In October 
1980, the veteran was diagnosed with allergic rhinitis and 
bronchial asthma.  Right lower lobe pneumonitis and chronic 
bronchitis were diagnosed in March 1981.  X-rays dated in 
August 1982 showed moderate pansinusitis.  During 
hospitalization in December 1982, he underwent Caldwell-Luc 
and intranasal antrotomies surgery.  Final diagnoses included 
chronic bilateral maxillary sinusitis and chronic asthmatic 
bronchitis.  Asthma and chronic sinusitis were diagnosed 
during hospitalization from September to October 1983.  The 
veteran underwent bilateral Caldwell-Luc and bilateral 
intranasal ethmoidectomy.  The post-operative diagnosis was 
pansinusitis.  Aspergillus was mentioned in a pathology 
report, but then this finding was canceled.

In May 1990, the veteran was diagnosed with chronic 
colonization of the sinuses with aspergillosis and nasal 
polyposis.  The same month, he underwent bilateral intranasal 
ethmoidectomies, bilateral nasoantral windows, and removal of 
right nasal choanal polyp.  The post-operative diagnoses were 
pansinusitis and nasal polyposis.  A pathology report showed 
chronic sinusitis with inflammatory polyp formation.  

In an August 1996 letter, Joel R. Temple, M.D. reported that 
the had treated the veteran for a number of years for 
allergic aspergillosis involving the paranasal sinuses, as 
well as for asthma and some recurrent pulmonary infections.  
He indicated that it had never been determined whether the 
veteran had bronchopulmonary aspergillosis, but he did not 
think that he presently had it.  However, he noted that the 
initial infestation with aspergillus could have occurred 
while the veteran was in the military in Korea.  

In a September 1996 letter, Herbert C. Mansmann, Jr., M.D. 
reported that he had treated the veteran for sinus and 
pulmonary aspergillus since 1983.  He related that it took 
massive exposure to environmental aspergillus mold, such as 
that which the veteran was most likely exposed to when he 
slept in bunkers in Korea.  It was noted that the veteran 
stated that his problems started with upper respiratory 
symptoms at the time of his discharge.  Dr. Mansmann stated 
that the disease was typically present with these symptoms 
and opined that the veteran's present conditions were related 
to this exposure in service, particularly since the incidence 
of the disease was very, very rare in Delaware.

A VA examination for the purposes of determining the nature 
and etiology of the veteran's claimed sinus disorder was 
conducted in July 1999.  The examiner reviewed the claims 
file.  The veteran gave a history of having developed 
headaches and upper respiratory symptoms while serving in 
Korea in 1951 and 1952.  He reported that the symptoms 
continued after service and he received treatment for them in 
approximately 1954.  The physical examination, including 
fiberoptic nasalscopy, was unremarkable other than for 
postoperative changes.  There was no evidence of active 
disease in the nose or sinuses at present.  A review of 
pathological specimens obtained from his 1996 surgery 
revealed no evidence of fungal elements within the tissue, 
but were found to reveal some allergy infiltrate and some 
chronic inflammation.  

The examiner concluded that was that there was no concrete 
evidence that the veteran actually has or had sinonasal 
aspergillosis.  In rendering this opinion, the examiner cited 
to medical texts.  Even had the veteran had allergic fungal 
sinusitis, the conclusion was that treatment consisting of 
removal of nasal polyps and a short term use of steroids 
should have resulted in recovery, although a predisposition 
to this allergic response was conceded to possibly result in 
a recurrence.  However, the examiner stated that if the 
veteran does have aspergillosis, it is as likely as not that 
he acquired it in Korea because the organism is ubiquitous 
throughout the world.  The examiner further concluded that 
the veteran's sinus pathology was most likely allergic 
rhinosinusitis.  Regarding etiology, the examiner concluded 
that if the veteran's reporting of onset of symptoms in Korea 
was accurate, then the onset of his sinonasal disease did 
occur while on active duty in Korea. 

Another VA examination was conducted in July 1999 that 
addressed the onset of respiratory problems.  Again, the 
examiner reviewed the claims file.  The veteran stated that 
he had never been sick in his life until 1952, when he began 
having recurrent colds with terrible headaches, sneezing, 
watering eyes and runny nose.  The examiner noted that during 
the time of service in Korea, the veteran had been sleeping 
in bunkers dug in the ground, and experienced an 
uncomfortable feeling of nasal irritation.  A history of 
symptoms continuing over the years was given, gradually 
worsening into new symptoms of cough, expectoration and 
wheezing.  The x-ray report from May 1999 showed normal lung 
fields without any infiltration.  Pulmonary function tests 
(PFTs) were interpreted as showing values consistent with 
mild airway obstruction.  The impression rendered was chronic 
non-allergic rhinosinusitis, bronchial asthma, and chronic 
bronchitis.  

The examiner concluded that since the veteran had never been 
sick before the environmental exposure in Korea, his airway 
disease was etiologically related to that environmental 
exposure.  The aspergillus colonization may be incidental to 
that airway damage.  The veteran was noted to have no 
clinical profile consistent with allergic bronchopulmonary 
aspergillosis (ABPA).  The examiner believed that the veteran 
had ABPA equivalent of sinus disease.  The environmental 
exposure somehow damaged the veteran's sinuses and set the 
stage for persistent colonization with asperigillus fungus.  
The examiner also believed that the signs of the veteran's 
chronic bronchitis, chronic productive cough, was most likely 
due to post nasal drip from chronic sinusitis, and the 
wheezing too was related to this problem.  Although PFTs were 
not consistent with chronic asthma, the recurrent wheezing 
episodes were consistent with the diagnosis of bronchial 
asthma.  Since the veteran was on steroid treatment and 
symptom free, the PFT was quite consistent with bronchial 
asthma in remission.



The Board finds that the evidence supports the claims for 
service connection for both a lung disorder and a sinus 
disorder.  The veteran reported that he had extensive cold 
exposure during service, and he is certainly competent to 
report such.  His service personnel records reveal service 
with an artillery battalion in Korea in 1951 and 1952 
including winter months.  There is also documentation of 
respiratory problems during service, diagnosed as atypical 
pneumonia in June 1951.  The two VA examinations from July 
1999 contain conflicting opinions as to whether the veteran 
has an allergic rhinosinusitis or a nonallergic 
rhinosinusitis.  However, the examiners are generally in 
agreement that it is as likely as not that the veteran's 
sinus condition began during service.  The respiratory 
examination went further, by stating that the environmental 
conditions that the veteran experienced in Korea were the 
cause of sinus damage, which in turn has caused his current 
airway disease and respiratory problems consistent with 
chronic bronchitis.   There is no evidence of record to 
contradict the findings of these examinations which indicate 
in-service environmental exposure resulting in pathology of 
the sinus and lungs.  Indeed, the private medical opinions of 
record appear to be consistent.

The evidence is, at the very least, in equipoise regarding 
the veteran's claims since it indicates that environmental 
exposures in Korea were a likely contributing factor to his 
current sinus and lung pathology.  Accordingly, he is 
entitled to the application of the benefit of the doubt, and 
the Board finds that he incurred sinus and lung conditions, 
diagnosed as chronic rhinosinusitis, bronchial asthma, and 
chronic bronchitis as a result of his military service.  38 
U.S.C.A. §  1110 (West Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
and 3.304 (2000).  



ORDER

Service connection for a sinus disorder is granted.

Service connection for a lung disorder is granted.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

